AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons



                                          UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Western District
                                                     __________ DistrictofofNew York
                                                                             __________

     Equal Employment Opportunity Commission                                )
                              Plaintiff                                     )
                                 v.                                         )       Civil Action No. 6:19-cv-06718
                  Wal-Mart Stores East, LP                                  )
                            Defendant                                       )

                  NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: Carey Ann Denefrio, Littler Mendelson P.C., as counsel to Defendant Wal-Mart Stores East, LP
      (Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

          Why are you getting this?

       A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

        This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

          What happens next?

         If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

        If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

          Please read the enclosed statement about the duty to avoid unnecessary expenses.

          I certify that this request is being sent to you on the date below.

Date:           09/27/2019                                                                                /s/ James Bobseine
                                                                                              Signature of the attorney or unrepresented party

                                                                                                            James Bobseine
                                                                                                                Printed name
                                                                                          Equal Employment Opportunity Commission
                                                                                                      Buffalo Local Office
                                                                                         300 Pearl Street, Suite 450, Buffalo, NY 14202
                                                                                                                   Address

                                                                                                     james.bobseine@eeoc.gov
                                                                                                                E-mail address

                                                                                                             (716) 431-5023
                                                                                                              Telephone number
